Citation Nr: 0525463	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  02-02 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a compensable rating for Hodgkin's disease, to 
include entitlement to restoration of a 100 percent rating.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher




INTRODUCTION

The veteran had active service from September 1968 to 
September 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2001 rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).  Jurisdiction over the veteran's appeal was 
subsequently transferred to the RO in Louisville, Kentucky.  
This case was before the Board in October 2003 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  Medical evidence showed sustained improvement in the 
veteran's Hodgkin's disease as of October 1, 2001, in that 
the veteran had completed therapy and his Hodgkin's disease 
was in remission.

2.  For the period since October 1, 2001, the veteran has not 
experienced any recurrence of active Hodgkin's disease and or 
any adverse residuals.


CONCLUSION OF LAW

The evaluation of Hodgkin's disease was properly reduced to 
noncompensable, effective October 1, 2001, and the veteran's 
Hodgkin's disease has not been compensably disabling since 
that time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.105, 3.343, 3.344, 4.1, 4.2, 4.7, 4.122, 4.117, 
Diagnostic Code 7709 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the implementing regulations [codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004)] provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
request the claimant to submit any pertinent evidence in his 
or her possession. 

The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, " lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."Id. at 121. 

With respect to the issue on appeal, the veteran was provided 
the notice required under the VCAA and the implementing 
regulations by a statement of the case issued in January 2002 
and letters dated in May 2001, January 2002 and January 2004.  
He was given ample time to respond.  Thereafter, the issue on 
appeal was readjudicated in May 2005.  In this case, there is 
no indication or reason to believe that the RO's decision 
would have been different had the claim not been adjudicated 
before the notice required by the VCAA and the implementing 
regulations was provided.  Therefore, the Board believes that 
any procedural error by the RO was not prejudicial to the 
veteran.

The Board recognizes that the January 2002 and January 2004 
letters that were sent to the veteran failed to properly 
inform him that he could submit any requested evidence and 
information for a period of one year from the date of the 
RO's letter, as provided in 38 U.S.C.A. § 5103(b) (West 
2002).  Despite the RO's failure to properly notify the 
veteran regarding the time limit for the submission of 
requested evidence and information, the Board is of the 
opinion that the veteran has not been prejudiced.  In this 
regard, the Board notes that the record clearly reflects that 
the veteran's claims folders remained at the RO more than one 
year following the veteran's receipt of the RO's January 2004 
letter.  During this relevant time period, the veteran was 
never precluded from submitting any additional evidence or 
information relevant to his claim.  

Moreover, all pertinent, available evidence has been 
obtained.  In addition, the veteran underwent an appropriate 
VA medical examination.  Therefore, the Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.  

Accordingly, the Board will address the merits of this claim.  

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefor.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).

In determining whether a reduction in rating is proper, 
several general requirements must be followed:  Initially, 
the disability must be viewed in relation to its history.  
Brown v. Brown, 5 Vet. App. 413, 420 (1993).  Reports of 
examination must be reconciled into a consistent picture so 
that the current rating accurately reflects the elements of 
disability present.  A rating reduction case requires 
ascertaining "whether the evidence reflects an actual change 
in the disability and whether the examination reports 
reflecting such change are based upon thorough examinations."  
Brown, at 421.  When any change in evaluation is to be made, 
the rating agency should assure itself that there has been an 
actual change in the conditions, for better or worse, and not 
merely a difference in thoroughness of the examination or in 
use of descriptive terms.  38 C.F.R. § 4.13.  

In addition, 38 C.F.R. § 3.344 provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).

However, the provisions of 38 C.F.R. § 3.344(c) specify that 
the above considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  Therefore, 
reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  38 
C.F.R. § 3.344.

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical or home treatment, or on the basis of individual 
unemployability, will not be reduced, in the absence of clear 
error, without examination showing material improvement in 
the physical or mental condition.  Examination reports 
showing material improvement must be evaluated in conjunction 
with all the facts of record, and consideration must be given 
particularly to whether the veteran attained improvement 
under the ordinary conditions of life, i.e., while working or 
actively seeking work or whether the symptoms have been 
brought under control by prolonged rest, or generally, by 
following a regimen which precludes work, and, if the latter, 
reduction from total disability ratings will not be 
considered pending reexamination after a period of employment 
(3 to 6 months).  38 C.F.R. § 3.343.

Under 38 C.F.R. § 4.117, Diagnostic Code 7709, a 100 percent 
rating is warranted for Hodgkin's disease when it is active 
and during a treatment phase.  The note following the code 
provides: A 100 percent rating shall continue beyond the 
cessation of any surgical, radiation, antineoplastic 
chemotherapy or other therapeutic procedures.  Six months 
after discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
§ 3.105(e) of this chapter.  If there has been no local 
recurrence or metastasis, rate on residuals.  38 C.F.R. 
§ 4.117, Diagnostic Code 7709.

Historically, the veteran was awarded service connection for 
Hodgkin's disease, secondary to herbicide exposure in 
Vietnam, by rating decision dated in November 1999.  A 100 
percent evaluation was assigned, effective November 15, 1999, 
based on private treatment records which showed that the 
veteran was undergoing chemotherapy for Hodgkin's disease in 
October 1999.

An April 2000 VA examination report notes that the veteran 
was continuing to be treated with chemotherapy every other 
week.  Radiation was planned.  The veteran had no other 
symptoms of end organ pathology.  Upon examination, the 
veteran was well developed and well nourished.  He weighed 
176 pounds.  Following a review of the veteran's private 
treatment records, the examiner noted that the evidence 
supported a diagnosis of Hodgkin's disease, stage IV B.

An April 2001 VA examination report notes that the veteran 
had completed a full course of chemotherapy and radiation 
therapy to the chest in September 2000.  It was also noted 
that the veteran recently had been diagnosed with paroxysmal 
atrial fibrillation.  The examiner noted that during 
chemotherapy, the veteran's weight was down to 139 pounds; 
however, he now weighed 190 pounds.  The diagnoses included 
Hodgkin's disease, status-post radiation and chemotherapy, in 
remission.  

Following a review of the evidence of record, the RO proposed 
reducing the veteran's evaluation for his service-connected 
Hodgkin's disease from 100 percent to noncompensable in a May 
2001 rating decision.  The veteran was advised in a letter 
dated in May 2001 of the proposed rating reduction, and 
informed that he could submit evidence showing that his 
Hodgkin's disease had not improved and/or request a hearing 
within 60 days of the proposed rating reduction.

In response, the veteran submitted private treatment records 
in May 2001.  In particular, a November 2000 treatment record 
from Dr. Adams notes that the veteran had been treated for 
Hodgkin's disease with chemotherapy and radiation therapy to 
his chest and mediastinum.  An April 2001 letter from Dr. 
Stella notes that the veteran had completed eight cycles of 
ABVD chemotherapy in June 2000; thereafter, he was treated 
with radiation.  Dr. Stella noted that the veteran had 
achieved a complete remission and continued to do well from 
an oncologic standpoint.  He further noted that a February 
2001 MRI scan of the head and spine had revealed no evidence 
of recurrent Hodgkin's disease.  

By rating decision dated in June 2001, the RO reduced the 
veteran's 100 percent evaluation for his Hodgkin's disease to 
noncompensable, effective October 1, 2001.  In addition, the 
RO awarded service connection for history of paroxysmal 
atrial fibrillation secondary to Hodgkin's disease.

An April 2002 VA examination report notes findings of 
degenerative changes of the lumbar spine.  The examiner 
opined that these changes were caused by radiation therapy 
used to treat the veteran's Hodgkin's disease.

A November 2002 VA hematology/oncology clinic report notes 
that laboratory tests and a CT scan showed no evidence of 
recurrence of Hodgkin's disease.

By rating decision dated in March 2003, the RO awarded 
service connection for major depressive disorder, 
intermittent paresthesias of the left upper extremity, and 
degenerative changes of the lumbar spine, all secondary to 
Hodgkin's disease.  The RO also denied service connection for 
glaucoma associated with Hodgkin's disease.

A May 2003 VA examination report notes the veteran's history 
of Hodgkin's disease.  The examiner noted that the veteran 
had done "extremely well" and seemed to have no evidence of 
recurrence.

In July 2003, the veteran underwent a metabolic imaging scan 
at Kentucky Metabolic Imaging.  The right hilum had two 
localized sites of hypermetabolism.  The differential 
diagnoses included hilar recurrence of Hodgkin's and chronic 
granulomatous disease.  The examiner stated, "Multiple 
factors favor granulomatous disease based on the experience 
of the observer, including: the location, the pattern, the 
borderline degree of metabolism, and the lack of other 
convincing sites."  Continued follow-up was recommended.

By rating decision dated in August 2003, the RO denied 
service connection for lightheadedness secondary to Hodgkin's 
disease and respiratory impairment due to radiation therapy 
and scar tissue.

A July 2004 VA hematology/oncology clinic note indicates that 
the veteran's Hodgkin's disease had been in remission since 
2000.  The examiner noted that the veteran had a small nodule 
on the right side of his chest, but otherwise had no 
complaints.  He also noted that the veteran still smoked and 
refused to quit.  Laboratory tests and a bone scan revealed 
no evidence of recurrence of Hodgkin's disease.  A biopsy of 
the chest nodule was offered to the veteran; however, he 
decided to wait to see if it got larger. 

A November 2004 VA examination report notes that examination 
revealed one soft, small, freely movable lymph node.  The 
lung fields were normal to percussion.  A CT scan of the 
chest, abdomen and pelvis was essentially negative.  The 
examiner noted that there was no physical hard evidence of a 
recurrence of Hodgkin's disease.  He noted that the veteran 
did have some soft tissue nodules; however, these were not in 
the lymphatic chain and therefore were unlikely to be a 
recurrence of Hodgkin's disease.  The veteran refused biopsy.

In the case at hand, the Board notes that the veteran was 
given proper notice and appropriate time to respond before 
the rating for Hodgkin's disease was reduced from 100 percent 
to noncompensable.  38 C.F.R. § 3.105.  

Moreover, the veteran's 100 percent disability evaluation had 
only been in effect since November 1999.  Thus, the 
provisions of 38 C.F.R. § 3.344(a) do not apply in this case.  
38 C.F.R. § 3.344(c).

Upon examining the regulations and the evidence, the Board 
finds that the reduction in the veteran's evaluation from 100 
percent was proper.  With regard to the medical evidence, the 
record reveals that remission of the Hodgkin's disease was 
achieved through radiation and chemotherapy, which ended in 
September 2000.  The veteran was afforded the required VA 
examination in April 2001 and it disclosed that the Hodgkin's 
disease was in remission.  The disease had remained in 
remission for more than a year following the cessation of 
radiation and chemotherapy when the evaluation was reduced.  
During this period, the disease remained in remission under 
the ordinary conditions of life and not as a result of 
prolonged rest or following a regimen that precluded work.  
Accordingly, the Board finds that a reduction was proper and 
restoration of the 100 percent rating is not warranted.

With regard to the issue of entitlement to an increased 
(compensable) rating for Hodgkin's disease, the evidence of 
record shows that the veteran has been seen with complaints 
of heart problems, depression, left upper extremity numbness 
and back pain.  The Board notes, however, that service 
connection has been granted and the veteran has been 
separately rated for history of paroxysmal atrial 
fibrillation, major depressive disorder, intermittent 
paresthesias of the left upper extremity, and degenerative 
changes of the lumbar spine, all secondary to Hodgkin's 
disease.  There is no showing of the presence of any other 
residuals which would warrant the assignment of a compensable 
disability rating.  A July 2004 VA hematology/oncology clinic 
report notes that the veteran had no complaints related to 
his Hodgkin's disease.  Without any competent evidence of 
residuals of the Hodgkin's disease, there are no residuals to 
rate, and the only rating possible based on current symptoms 
is a noncompensable rating.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable to the claim.  See 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

Entitlement to a compensable rating for Hodgkin's disease for 
the period since October 1, 2001, to include the restoration 
of a 100 percent rating, is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


